United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT




Argued February 17, 2016              Decided April 22, 2016

                        No. 15-5065

                   VICTOR K. WILLIAMS,
                       APPELLANT

                              v.

 JACOB J. LEW, IN HIS OFFICIAL CAPACITY AS SECRETARY OF
   THE U.S. TREASURY DEPARTMENT AND UNITED STATES
             DEPARTMENT OF THE TREASURY,
                        APPELLEES



        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:14-cv-00183)



     Justin G. Florence argued the cause for appellant. On the
briefs was Victor Williams, pro se. Douglas Hallward-
Driemeier, Edward F. Roche, and Jonathan Ference-Burke
entered appearances.

    Molly R. Silfen, Attorney, U.S. Department of Justice,
argued the cause for appellees. With her on the brief were
Benjamin C. Mizer, Principal Deputy Assistant Attorney
General, and Mark B. Stern, Attorney.
                               2
   Before: TATEL and GRIFFITH, Circuit Judges, and
SENTELLE, Senior Circuit Judge.

   Opinion for the Court filed by Senior Circuit Judge
SENTELLE.

      SENTELLE, Senior Circuit Judge: Appellant Victor
Williams, as a holder of U.S. public debt, challenges the
constitutionality of the Debt Limit Statute, 31 U.S.C. § 3101.
Williams alleges on appeal violations of the Fourteenth
Amendment Public Debt Clause, U.S. Const. amend. XIV,
§ 4, and the Fifth Amendment Due Process Clause, U.S.
Const. amend. V. He seeks relief declaring the Debt Limit
Statute unconstitutional and enjoining the Secretary from
enforcing the statute. Because Williams fails to allege
plausible factual allegations to establish the constitutional
minimum requirements for Article III standing, either in the
first amended complaint filed with the district court or in his
proposed amended complaint filed with this Court under 28
U.S.C. § 1653, we affirm the decision of the district court
dismissing Williams’s claims for lack of standing. We also
affirm the district court’s order denying Williams’s motion to
amend his first amended complaint and deny Williams’s
motion to amend his complaint on appeal.

I.   BACKGROUND

     This case is an outgrowth of the continuing debate
surrounding the statutory limit on U.S. debt. The Debt Limit
Statute, 31 U.S.C. § 3101(b), imposes an upper limit on “[t]he
face amount of obligations issued under this chapter and the
face amount of obligations whose principal and interest are
guaranteed by the United States Government.” The United
States first instituted a ceiling on the federal debt in 1917 to
accompany the United States’ entrance into World War I. See
                              3
D. Andrew Austin, Cong. Research Serv., The Debt Limit:
History and Recent Increases 2-3 (2008), http://fpc.state.gov/
documents/organization/105193.pdf; see also Act of Sept. 24,
1917, Pub. L. No. 65-43, 40 Stat. 288 (codified as amended at
31 U.S.C. § 3101). The original purpose of the Debt Limit
Statute was to increase the Treasury Department’s flexibility
to manage the government’s financial obligations. See
Austin, supra, at 3; see also Josh Hazan, Unconstitutional
Debt Ceilings, 103 Geo. L.J. Online 29, 30-32 (2014). Yet
both in 2011 and in 2013, congressional budgeting disputes
threatened default on U.S. obligations as outstanding debt
broached the debt ceiling. See Hazan, supra, at 29-30.
Following the 2011 impasse, “U.S. government debt was
downgraded, the stock market fell, measures of volatility
jumped, and credit risk spreads widened noticeably . . . .”
U.S. Dep’t of the Treasury, The Potential Macroeconomic
Effect of Debt Ceiling Brinksmanship 1 (2013), https://
www.treasury.gov/connect/blog/Pages/Report-on-
Macroeconomic-Effect-of-Debt-Ceiling-
Brinkmanship.aspx. Likewise, the 2013 dispute “further
eroded confidence in the United States government, and
wounded the already fragile economy.” Chad DeVeaux, The
Fourth Zone of Presidential Power: Analyzing the Debt-
Ceiling Standoffs Through the Prism of Youngstown Steel, 47
Conn. L. Rev. 395, 407 (2014). In the wake of these political
impasses, Congress presently has suspended the Debt Limit
Statute through March 15, 2017. See Bipartisan Budget Act
of 2015, Pub. L. No. 114-74, § 901(a), 129 Stat. 584, 620.

     Williams holds various Treasury-issued public debt
instruments, including “savings bonds and Treasury bills,
notes, bonds, and TIPS [Treasury Inflation Indexed
Securities] of various durations (4-weeks, 13-weeks, 26-
weeks, 52-week[s], 3-years, 5-years, 7-years, [and] 30-
years).” J.A. 20 ¶ 39. Seeking a judicial solution to what he
                               4
views as the perpetual “political conflict regarding the
inevitable need to raise the debt limit,” J.A. 6 ¶ 2, on February
7, 2014, Williams filed suit, challenging the constitutionality
of the Debt Limit Statute, against the U.S. Department of the
Treasury and the Secretary of the U.S. Treasury (collectively,
the “Treasury Department”). Before the Treasury Department
lodged a responsive pleading or Rule 12(b) motion, Williams
filed a first amended complaint as-of-right on March 5, 2014.
Cf. Fed. R. Civ. P. 15(a)(1). The first amended complaint
sought a judgment declaring the Debt Limit Statute
unconstitutional and a permanent injunction prohibiting the
Treasury Department from “relying upon, invoking, or
enforcing” the statute. J.A. 34.

     Williams asserted three alleged constitutional infirmities
in the Debt Limit Statute before the district court. First, he
claimed that the statute violates the Public Debt Clause, U.S.
Const. amend. XIV, § 4, which states, in relevant part:

       The validity of the public debt of the United
       States, authorized by law, including debts
       incurred for payment of pensions and
       bounties for services in suppressing
       insurrection or rebellion, shall not be
       questioned.


See J.A. 21 ¶ 42(A); see also Amended Complaint Filed on
Appeal Pursuant to 28 U.S.C. 1653 ¶¶ 65(A), 66, Williams v.
Lew, No. 15-5065 (D.C. Cir. May 14, 2015) [hereinafter Pr.
Am. Compl.]. Second, Williams alleged a violation of the
Fifth Amendment’s Due Process Clause based on the
Treasury Department’s “arbitrary enforcement” of the Debt
Limit Statute. J.A. 21 ¶ 42(A); see also Pr. Am. Compl.
¶¶ 65(A), 66. Finally, Williams made a separation-of-powers
                               5
argument that the Debt Limit Statute “prevent[s] the
Executive from carrying out sworn Article II § 3 duties to
‘take Care that the Laws be faithfully executed.’” J.A. 21
¶ 42(B); see also Pr. Am. Compl. ¶ 65(B).

     The Treasury Department moved to dismiss Williams’s
first amended complaint under Rule 12(b)(1) for lack of
standing. Williams then moved under Rule 15(a)(2) for leave
to file a second amended complaint, in part “to clarify his
claims [and to] further explain and develop the basis for his
standing . . . .” J.A. 96. The district court denied Williams’s
motion to amend without explanation via minute order on
May 18, 2014. On January 6, 2015, the district court granted
the Treasury Department’s motion to dismiss, concluding that
Williams lacked standing to pursue his claims in federal court.
Williams now appeals from the district court’s denial of his
motion to amend and from the order dismissing his claims for
lack of standing. Williams also moves this Court for leave to
amend his complaint under 28 U.S.C. § 1653. Request To
Allow Filing of an Amended Complaint & Alternative Motion
To Vacate, Reverse, & Remand, Williams v. Lew, No. 15-
5065 (D.C. Cir. May 1, 2015). We have jurisdiction pursuant
to 28 U.S.C. § 1291.

II. ANALYSIS

     Williams makes only a fleeting reference in his opening
brief, within a section ostensibly discussing his Public Debt
Clause claim, to his separation-of-powers argument.
Appellant’s Br. 15-16 (stating that the debt limit “traps the
Executive in an arbitrary ‘trilemna’ [sic] . . . [which] works a
structural constitutional violation”). Because he fails to
develop that argument, or his standing to assert it, Williams
has therefore forfeited the claim. See Abdullah v. Obama,
753 F.3d 193, 199 (D.C. Cir. 2014) (A “bare and conclusory
                              6
assertion” in the opening brief “fail[s] to preserve the
claim.”); N.Y. Rehab. Care Mgmt., LLC v. NLRB, 506 F.3d
1070, 1076 (D.C. Cir. 2007) (“It is not enough merely to
mention a possible argument in the most skeletal way, leaving
the court to do counsel’s work.”). The only remaining issues
on appeal are: (1) whether the district court erred in denying
Williams’s motion to amend the first amended complaint, and
(2) whether Williams has Article III standing to bring his
claims in federal court. We affirm as to both.

       A. ANY ERROR IN THE DENIAL OF WILLIAMS’S
          MOTION TO AMEND WAS HARMLESS

     Under Fed. R. Civ. P. 15(a)(2), when unable to do so as-
of-right, “a party may amend its pleading only with the
opposing party’s written consent or the court’s leave. The
court should freely give leave when justice so requires.” We
review a district court’s denial of a motion to amend a
complaint for abuse of discretion. See Sierra Club v. U.S.
Army Corps of Engineers, 803 F.3d 31, 53 (D.C. Cir. 2015).
Under our case law it is an abuse of discretion for a district
court to deny leave to amend without providing a reasoned
justification for the denial. See Barkley v. U.S. Marshals
Serv., 766 F.3d 25, 38 (D.C. Cir. 2014) (citing Foman v.
Davis, 371 U.S. 178, 182 (1962)). In this case, the district
court denied Williams’s motion to file a second amended
complaint in a minute order lacking any reasons for the
denial. Such an unsubstantiated order may amount to an
abuse of discretion. Barkley, 766 F.3d at 38. However, this
omission of reasons is at worst harmless error.

     Governing law permits litigants to amend their pleadings
“in . . . appellate courts” to cure “[d]efective allegations of
jurisdiction . . . .” 28 U.S.C. § 1653. As noted above,
Williams filed both a § 1653 motion and an amended
                                7
complaint (the “Proposed Amended Complaint”) with this
Court. “Courts may deny a motion to amend a complaint as
futile . . . if the proposed claim would not survive a motion to
dismiss.” James Madison Ltd. by Hecht v. Ludwig, 82 F.3d
1085, 1099 (D.C. Cir. 1996). Accordingly, because we hold
that Williams’s Proposed Amended Complaint fails to state a
plausible basis for standing, we deny the pending § 1653
motion as futile and affirm the district court’s minute order.
See 28 U.S.C. § 2111 (Appellate courts must disregard “errors
or defects which do not affect the substantial rights of the
parties.”).

       B. WILLIAMS LACKS ARTICLE III STANDING

               1. Standard of Review

     We review the district court’s standing determinations de
novo. See Food & Water Watch, Inc. v. Vilsack, 808 F.3d
905, 913 (D.C. Cir. 2015). “To survive a motion to dismiss
for lack of standing, a complaint must state a plausible claim
that the plaintiff has suffered an injury in fact fairly traceable
to the actions of the defendant that is likely to be redressed by
a favorable decision on the merits.” Humane Soc’y v. Vilsack,
797 F.3d 4, 8 (D.C. Cir. 2015) (citing Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61 (1992)). While we accept all
“well-pleaded factual allegations as true and draw all
reasonable inferences from those allegations in the plaintiff’s
favor,” we do not assume the truth of legal conclusions.
Arpaio v. Obama, 797 F.3d 11, 19 (D.C. Cir. 2015). Neither
do we accept “threadbare recitals of a cause of action’s
elements, supported by mere conclusory statements.”
Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).
                               8
               2. Williams Does Not Allege a Cognizable
                  Injury-In-Fact

     The operative complaint before the district court was
Williams’s first amended complaint. See J.A. 2. This
complaint clearly fails to allege a plausible basis for standing.
Williams asserts only that he holds United States public debt
and “avers direct, individual, concrete, and certainly
impending harm from the unconstitutional debt ceiling
statute.” J.A. 20 ¶ 39; cf. id. at 5-6 ¶ 1 (noting the “threat[]
[of] Defendants’ arbitrary default on Plaintiff’s securities”);
id. at 27 ¶ 50 (alleging “concrete and certainly impending
harm”). Because such conclusory statements and legal
conclusions are insufficient to state a plausible basis for
standing, Iqbal, 556 U.S. at 663, Williams can only avoid
dismissal if the Proposed Amended Complaint accompanying
his § 1653 motion with this Court cures the defect, see James
Madison Ltd. by Hecht, 82 F.3d at 1099. We therefore focus
our attention on the Proposed Amended Complaint.

     In that complaint, Williams alleges past, current, and
future harms from the Debt Limit Statute to his public debt
holdings. Specifically, Williams discusses how the market
devalued public debt as a result of the 2013 “default crisis,”
including, for example, how “[o]n October 15, 2013, interest
rates on commercial interbank loans were lower than interest
rates on Treasury bills.” Pr. Am. Compl. ¶¶ 30-35. As to
current harms, Williams claims that the Debt Limit Statute
degrades the low-risk profile of his investments and devalues
those investments. Id. ¶¶ 2, 21, 30, 41, 44. Such harms
supposedly worsen when the Treasury Department resorts to
“extraordinary measures” following breach of the debt
ceiling. Id. ¶¶ 4, 45. Williams also alleges that he suffered
and continues to suffer noneconomic harms in the form of
“increasing[] worry and concern” about his public debt
                               9
investments. Id. ¶¶ 2, 21. Finally, Williams avers to
“certainly-impending” future economic and noneconomic
harms from the full enforcement of the Debt Limit Statute—
i.e., an actual default on United States debts. Id. ¶¶ 4, 45, 50.

     Williams’s allegations of past injury are irrelevant to the
standing inquiry in this case. We stated in Arpaio v. Obama
that, where a plaintiff “seeks prospective declaratory and
injunctive relief, he must establish an ongoing or future injury
that is ‘certainly impending’; he may not rest on past injury.”
797 F.3d at 19. Williams seeks “a declaratory judgment that
the debt ceiling statute is unconstitutional” along with a
permanent injunction prohibiting enforcement of the statute.
Pr. Am. Compl. at 60-61. He therefore must rely on concrete
and particular current or future injuries-in-fact to establish
standing.

     Unfortunately for Williams, his claims of future injuries
are entirely conjectural. It is indisputable that the United
States has never defaulted on its debt obligations. See
Williams v. Lew, 77 F. Supp. 3d 129, 132-33 (D.D.C. 2015);
Appellees’ Br. 3. Further, as the district court correctly noted,
any future injury that Williams might suffer follows from an
extended chain of contingencies. Williams v. Lew, 77 F.
Supp. 3d at 133. In particular: (1) federal debt must reach the
statutory ceiling; (2) the Treasury Department must exhaust
any “extraordinary measures” to avoid a default; (3) the
United States must be unable to pay its obligations with “cash
on hand” in a given day; (4) payment on Williams’s securities
must come due during such time; and (5) Williams must
continue to hold those securities. Id. Furthermore, Congress
must fail to enact legislation suspending or increasing the debt
limit despite an impending breach of the statutory ceiling—
something it has done on over seventy occasions since 1962.
See Austin, supra, at 8. “When considering any chain of
                               10
allegations for standing purposes, we may reject as overly
speculative those links which are predictions of future events
(especially future actions to be taken by third parties) . . . .”
Arpaio, 797 F.3d at 21 (citation and internal quotation marks
omitted). Because Williams fails plausibly to allege that any
future injuries are “certainly impending to constitute injury in
fact,” he cannot rely on such injuries to establish Article III
standing. Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138,
1147 (2013) (citation and internal quotation marks omitted)
(emphasis in original).

     Thus, in order to satisfy Article III’s standing
requirements, Williams must put forth plausible allegations of
current and ongoing injuries. An analysis of the Proposed
Amended Complaint shows that Williams fails to meet this
standard. The crux of Williams’s argument is that the Debt
Limit Statute degrades the risk profile of his public debt
holdings and devalues those investments. To support this
position, Williams cites in his briefs, but not in the complaint,
a July 2015 report from the Government Accountability
Office (“GAO”) discussing the market effects of “debt limit
impasses.” See U.S. Gov’t Accountability Office, DEBT
LIMIT: Market Response to Recent Impasses Underscores
Need To Consider Alternative Approaches (2015) [hereinafter
GAO Report], http://www.gao.gov/assets/680/671286.pdf.
The GAO Report admittedly details numerous effects that the
2011 and 2013 debt limit impasses had on U.S. financial
markets. For example, investors avoided “at-risk” Treasury
securities; interest rates on “at-risk” securities rose; the
liquidity of “at-risk” securities declined; investors substituted
“at-risk” Treasury securities for other investments; and
investors refused to accept “at-risk” Treasury securities as
collateral. Id. at 12-28.
                               11
     The Court may take judicial notice of the GAO Report.
See Fed. R. Evid. 201(b); see also Farah v. Esquire
Magazine, 736 F.3d 528, 534 (D.C. Cir. 2013) (“And, [i]n
determining whether a complaint states a claim, the court may
consider the facts alleged in the complaint, documents
attached thereto or incorporated therein, and matters of which
it may take judicial notice.” (alteration in original) (citation
and internal quotation marks omitted)). However, the GAO
Report does not make Williams’s alleged current injuries
plausible. To the contrary, the report suggests that prior debt
limit impasses only affected “at-risk” Treasury securities, i.e.,
holdings with payments due during the impasse. See, e.g.,
GAO Report 13 (“Market participants said that investors were
primarily concerned with shorter-term Treasury bills that
were maturing during this time [late-October through mid-
November 2013].”); U.S. Gov’t Accountability Office, GAO
Highlights: Highlights of GAO-15-476, A Report to the
Congress 1 (2015), http://www.gao.gov/assets/680/
671287.pdf (“During the 2013 debt limit impasse, investors
reported taking the unprecedented action of systematically
avoiding certain Treasury securities—those that matured
around the dates when the [Treasury Department] projected it
would exhaust . . . extraordinary measures . . . .”). Williams’s
current investment holdings are not “at-risk.” As the Treasury
Department states, the Debt Limit Statute is suspended until
March 15, 2017. See Bipartisan Budget Act of 2015, Pub. L.
No. 114-74, § 901(a). Any effect that the Debt Limit
Statute’s specter may have on Williams’s current public debt
holdings is therefore speculative and made no less so by the
allegations in the Proposed Amended Complaint. See Lujan,
504 U.S. at 560 (injury-in-fact cannot be “conjectural” or
“hypothetical”). Nor is it clear that Williams’s securities will
become “at-risk” in the future. Because Congress has
suspended the Debt Limit Statute, Williams must rely on rote
                              12
conjecture that another debt limit impasse will occur once the
suspension ends. See id.

     Furthermore, Williams’s alleged noneconomic injuries do
not provide a plausible basis for standing. For the reasons
stated above, any current harm to Williams’s investments is
speculative, and he fails to allege future harms that are
certainly impending. The Court cannot exercise jurisdiction
based on “worr[ies] and concern[s]” that lack a reasoned
basis. Pr. Am. Compl. ¶ 2; see Clapper, 133 S. Ct. at 1151
(“[R]espondents cannot manufacture standing merely by
inflicting harm on themselves based on their fears of
hypothetical future harm that is not certainly impending.”).

               3. Williams Separately Lacks Standing To
                  Pursue His Due Process Claims

     Williams asserts a Fifth Amendment due process
violation based on the Treasury Department’s “arbitrary”
enforcement of the Debt Limit Statute. Pr. Am. Compl. ¶¶ 5,
11, 21, 46. In particular, Williams alleges that the Treasury
Department cannot prioritize payments to holders of public
debt in the event of default, id. ¶ 5, and it “has no rational
method to protect Treasury bondholders, insure Certificate of
Indebtedness liquidity, or honor promises to repay the TSP G
Fund in the certain event of default,” id. ¶ 46. This claim
turns entirely on hypothetical future injury from the arbitrary
prioritization of Treasury funds and therefore fails plausibly
to allege a cognizable injury-in-fact. Lujan, 504 U.S. at 560;
see also Williams v. Lew, 77 F. Supp. 3d at 133 n.4 (noting
that “no . . . plan or policy for prioritizing debt payments has
even been formed” by the Treasury Department).
                               13
               4. The Court Need Not Reach the Treasury
                  Department’s Remaining Arguments

     The Treasury Department also argues that we should
dismiss Williams’s claims as “generalized grievances” that
“do not state an Article III case or controversy.” Lujan, 504
U.S. at 574. We need not parse the line between a
“generalized grievance” and a “concrete, though widely
shared” injury-in-fact. FEC v. Akins, 524 U.S. 11, 23-24
(1998). Williams fails to allege plausible facts to establish the
“irreducible constitutional minimum of standing,” Lujan, 504
U.S. at 560, thereby obviating the generalized grievance issue.
For the same reason, we find it unnecessary to revisit our
prior cases discussing the availability, or lack thereof, of
“bondholder standing.” See Reuss v. Balles, 584 F.2d 461,
469-70 n.29 (D.C. Cir. 1978); cf. Riegle v. FOMC, 656 F.2d
873, 876 (D.C. Cir. 1981); Comm. for Monetary Reform v.
Bd. of Govs. of Fed. Reserve Sys., 766 F.2d 538, 540 (D.C.
Cir. 1985).

    We therefore affirm the district court’s dismissal of
Williams’s claims for lack of standing.

       C. WILLIAMS’S FACIAL CHALLENGE TO THE DEBT
          LIMIT STATUTE DOES NOT PROVIDE AN
          INDEPENDENT BASIS FOR STANDING

     In the alternative, Williams cryptically alleges that his
facial challenge to the Debt Limit Statute is sufficient to
confer Article III standing. Williams’s argument is itself
facially suspect, and it is also unavailing under the Supreme
Court’s and our case law.

    As the Supreme Court stated explicitly in Lujan, the three
elements of standing—i.e., injury-in-fact, traceability, and
                               14
redressability—encompass “the irreducible constitutional
minimum” under Article III. 504 U.S. at 560. Absent any
one of these requirements, federal courts lack jurisdiction to
adjudicate a plaintiff’s claims. As the Court stated in Bond v.
United States, 564 U.S. 211, 225 (2011), “If . . . a litigant who
commences suit fails to show actual or imminent harm that is
concrete and particular, fairly traceable to the conduct
complained of, and likely to be redressed by a favorable
decision, the Federal Judiciary cannot hear the claim.” By
contrast, “the threshold for facial challenges is a species of
third party (jus tertii) standing, which . . . [is] a prudential
doctrine and not one mandated by Article III of the
Constitution.” City of Chicago v. Morales, 527 U.S. 41, 55
n.22 (1999) (Stevens, J., joined by Souter and Ginsburg, JJ.);
see also LaRoque v. Holder, 650 F.3d 777, 791-92 (D.C. Cir.
2011) (stating the “prudential principle” limiting third-party
standing); Anderson v. Holder, 647 F.3d 1165, 1172 (D.C.
Cir. 2011) (“The traditional rule is that a person to whom a
statute may constitutionally be applied may not challenge that
statute on the ground that it may conceivably be applied
unconstitutionally to others in situations not before the
Court.” (citation and internal quotation marks omitted)).

     Because, as demonstrated above, Williams fails to allege
plausible facts to establish the “irreducible constitutional
minimum” requirements for Article III standing under Lujan,
504 U.S. at 560, the district court also properly dismissed his
facial challenge to the Debt Limit Statute. Williams cites
Brown v. Bd. of Educ., 347 U.S. 483 (1954), for the
proposition that a facial violation of a constitutional interest
confers jurisdiction on the federal courts. But Williams
misreads that case. The plaintiffs in Brown each suffered an
injury-in-fact—“they [were] denied admission to schools
attended by white children under laws requiring or permitting
segregation according to race.” Id. at 488. “This segregation
                               15
was alleged to deprive the plaintiffs of the equal protection of
the laws under the Fourteenth Amendment.” Id.
Furthermore, the Supreme Court has expressly disavowed the
theory that Williams advances here; “an asserted right to have
the Government act in accordance with law is not sufficient,
standing alone, to confer jurisdiction on a federal court.”
Allen v. Wright, 468 U.S. 737, 754 (1984), abrogated on other
grounds by Lexmark Int’l, Inc. v. Static Control Components,
Inc., 134 S. Ct. 1377 (2014).

     We recognize that the contours of Article III standing
with respect to facial constitutional challenges may be
imprecise. Compare Los Angeles Police Dep’t v. United
Reporting Pub. Corp., 528 U.S. 32, 38-40 (1999) (citing cases
in which the Court permitted facial challenges but reaffirming
the “traditional rule” limiting such claims), and United States
v. Szabo, 760 F.3d 997, 1003-04 (9th Cir. 2014) (“While an
overbreadth challenge may be brought where a statute is
constitutional as applied to the individual challenging it, such
challenges are exceptions to the ordinary standing
requirements, and are not ‘casually employed.’”), with
Planned Parenthood of Wis., Inc. v. Schimel, 806 F.3d 908,
910 (7th Cir. 2015) (noting that “the Supreme Court has
entertained both broad facial challenges and pre-enforcement
as-applied challenges to abortion laws brought by physicians
on behalf of their patients” (quoting Isaacson v. Horne, 716
F.3d 1213, 1221 (9th Cir. 2013))), and Dickerson v.
Napolitano, 604 F.3d 732, 743 n.11 (2d Cir. 2010) (“One
potential case where an as-applied challenge may not be
permitted . . . but a facial challenge still conceivably could be
permissible would be a challenge to a law that had not yet
been, but potentially could be, applied unconstitutionally to
the party challenging it.”).         See generally Toghil v.
Commonwealth, 768 S.E.2d 674, 678 (Va. 2015) (requiring an
appellant making a facial challenge to “show[] . . . that the
                              16
statute in question is unconstitutional as applied to him and
that the statute in question would not be constitutional in any
context” and citing federal court cases).

     But we know of no case stating that a facial challenge to
the constitutionality of a statute itself suffices to establish
standing, nor do we adopt such a holding. Unless there is an
actual Article III “Case[]” or “Controvers[y]” before us, we
lack jurisdiction. See U.S. Const. art. III, § 2, cl. 1; Lujan,
504 U.S. at 559-60; Grocery Mfrs. Ass’n v. EPA, 693 F.3d
169, 174 (D.C. Cir. 2012) (“The application of the standing
doctrine . . . ensures that federal courts act only within their
constitutionally prescribed role: resolving ‘Cases’ and
‘Controversies,’ those disputes which are appropriately
resolved through the judicial process.” (citations and internal
quotation marks omitted)). Because Williams does not make
this constitutionally mandated showing, we therefore affirm
the district court’s dismissal of his claim that the Debt Limit
Statute is facially unconstitutional.

III.     CONCLUSION

     We express no opinion on the merits of Williams’s
constitutional claims. For the reasons stated herein, the Court
affirms both the district court’s order denying Williams’s
motion to amend his complaint and the order dismissing
Williams’s claims for lack of standing. Williams’s motion
under 28 U.S.C. § 1653 to amend his complaint on appeal is
accordingly denied.

                                                    So ordered.